NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



BARBARA STEPHENS,                          )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D20-703
                                           )
DEUTSCHE BANK NATIONAL TRUST               )
COMPANY, AS TRUSTEE FOR THE                )
HARBORVIEW MORTGAGE LOAN                   )
TRUST 2006-BU1, MORTGAE LOAN               )
PASS-THROUGH CERTIFICATES,                 )
SERIES 2006-BU1,                           )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 18, 2020.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota
County; Hunter W. Carroll, Judge.

Barbara L. Stephens, pro se.

Benjamin B. Brown and Joseph T. Kohn
of Quarles & Brady LLP, Naples, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LaROSE, and MORRIS, JJ., Concur.